Name: Commission Regulation (EC) NoÃ 95/2006 of 19 January 2006 on the issue of import licences for sugar and sugar and cocoa mixtures with ACP/OCT or EC/OCT cumulation of origin
 Type: Regulation
 Subject Matter: plant product;  international trade;  executive power and public service;  tariff policy;  economic geography;  beverages and sugar
 Date Published: nan

 20.1.2006 EN Official Journal of the European Union L 15/42 COMMISSION REGULATION (EC) No 95/2006 of 19 January 2006 on the issue of import licences for sugar and sugar and cocoa mixtures with ACP/OCT or EC/OCT cumulation of origin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community (1), Having regard to Commission Regulation (EC) No 192/2002 of 31 January 2002 laying down detailed rules for issuing import licences for sugar and sugar and cocoa mixtures with ACP/OCT or EC/OCT cumulation of origin (2), and in particular Article 6(3) thereof, Whereas: (1) Article 6(4) of Annex III to Decision 2001/822/EC allows ACP/EC-OCT cumulation of origin in the case of products falling within Chapter 17 and tariff headings 1806 10 30 and 1806 10 90 up to an annual quantity of 28 000 tonnes of sugar. (2) Applications have been submitted to the national authorities in accordance with Regulation (EC) No 192/2002 for the issue of import licences for a total quantity of 84 000 tonnes, exceeding the quantity laid down in Decision 2001/822/EC. (3) The Commission must therefore set the reducing coefficient for the issue of import licences and suspend the submission of further licence applications for 2006, HAS ADOPTED THIS REGULATION: Article 1 Import licences covered by applications submitted by 7 January 2006 under Article 6 of Regulation (EC) No 192/2002 shall be issued for 33,3333 % of the quantity applied for. Article 2 The submission of further applications for 2006 is hereby suspended. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 314, 30.11.2001, p. 1. (2) OJ L 31, 1.2.2002, p. 55. Regulation as last amended by Regulation (EC) No 96/2004 (OJ L 15, 22.1.2004, p. 3).